IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60778
                         Summary Calendar



MYRON BASS,

                                          Plaintiff-Appellant,

versus

COMMUNITY HEALTH SYSTEMS, INC.; PARKWOOD HOSPITAL;
VICTORIA SHEETS,

                                          Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 2:00-CV-193
                      --------------------
                         August 22, 2001

Before JOLLY, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Because Myron Bass's prior civil action did not conclude

with a final judgment on the merits as to Bass's state-law

claims, see Bass v. Parkwood Hospital, 180 F.3d 234, 245-47 (5th

Cir. 1999); Bass v. Parkwood Hospital, No. 2:96CV119-B-B (N.D.

Miss. Aug. 24, 1999) (unpublished), the district court abused its

discretion in determining that the state-law claims raised in the

instant complaint are res judicata.   See Ellis v. Amex Life Ins.

Co., 211 F.3d 935, 936 (5th Cir. 2000).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-60778
                                  -2-

     Bass has invoked the district court's diversity

jurisdiction.   See 28 U.S.C. § 1332(a)(1).    The district court

has not yet determined whether it has diversity jurisdiction over

Bass's state-law claims.   Although we doubt whether Bass's claim

for damages in excess of the $75,000 jurisdictional amount has

been asserted in good faith, see St. Paul Mercury Indem. Co. v.

Red Cab Co., 303 U.S. 283, 289 (1938), the record is not

developed sufficiently to permit this court to affirm the

dismissal of Bass's complaint on that basis.     See Burns v.

Anderson, 502 F.2d 970, 971 (5th Cir. 1974).

     For the foregoing reasons, the district court's orders

dismissing Bass's state-law claims as res judicata and denying

Bass's motion under Fed. R. Civ. P. 60(b) are VACATED and the

case is REMANDED for further proceedings.

     VACATED AND REMANDED.